Exhibit 10.iii.u.

AMENDMENT TO

SENIOR MANAGEMENT SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This amendment to the Senior Management Severance and Change in Control
Agreement dated                     , 200     between The Mosaic Company, a
Delaware corporation (the “Company”) and                      (the “Executive”)
is effective as of the date indicated below by the Executive’s signature.

The Company and the Executive hereby agree that clauses (a) and (b) of Section 4
of the Agreement are deleted in their entirety and replaced with the following:

 

  (a) Employee shall be eligible to receive an amount equal to          times
Employee’s annual base salary in effect as of the date of termination; provided,
however, that if the effective date of termination by the Company without Cause
occurs (i) upon, or within two years after, the occurrence of a Change in
Control of the Company (as defined in Section 7 below), or (ii) at the time of,
or following, the entry by the Company into a definitive agreement or plan for a
Change in Control of the nature set forth in Section 7(b), (c) or (e) below (so
long as such Change in Control occurs within six months after the effective date
of such termination), then such amount shall be equal to          times
Employee’s annual base salary. Any amounts payable hereunder will be subject to
required withholdings, deductions, and tax reporting requirements.

 

  (b) Employee shall be eligible to receive a payout equal to Employee’s annual
target bonus percent established for the bonus year prior to the bonus year in
which Employee’s date of termination is effective (or such greater percent as
shall be designated by the Compensation Committee of the Company’s Board of
Directors from time to time) multiplied by Employee’s annual base salary in
effect as of the date of termination; provided, however, that if the effective
date of termination by the Company without Cause occurs (i) upon, or within two
years after, the occurrence of a Change in Control of the Company (as defined in
Section 7 below), or (ii) at the time of, or following, the entry by the Company
into a definitive agreement or plan for a Change in Control of the nature set
forth in Section 7(b), (c) or (e) below (so long as such Change in Control
occurs within six months after the effective date of such termination), then
such payout shall be equal to          times Employee’s annual target bonus
percent for the prior bonus year (or such greater percent as shall be designated
by the Compensation Committee of the Company’s Board of Directors from time to
time) multiplied by Employee’s annual base salary in effect as of the date of
termination. Any amounts payable hereunder will be subject to any required
withholdings, deductions, and tax reporting requirements.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this amendment
on the dates set forth below.

 

THE MOSAIC COMPANY By:  

 

  Its:  

 

Date:   May     , 2009

EXECUTIVE

 

 

[Executive]

Date:   May     , 2009



--------------------------------------------------------------------------------

AMENDMENT TO

AMENDED AND RESTATED

SENIOR MANAGEMENT SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This amendment to the Amended and Restated Senior Management Severance and
Change in Control Agreement dated                     , 200     between The
Mosaic Company, a Delaware corporation (the “Company”) and                     
(the “Executive”) is effective as of the date indicated below by the Executive’s
signature.

The Company and the Executive hereby agree that clauses (a) and (b) of Section 4
of the Agreement are deleted in their entirety and replaced with the following:

 

  (a) Employee shall be eligible to receive an amount equal to          times
Employee’s annual base salary in effect as of the date of termination; provided,
however, that if the effective date of termination by the Company without Cause
occurs (i) upon, or within two years after, the occurrence of a Change in
Control of the Company (as defined in Section 7 below), or (ii) at the time of,
or following, the entry by the Company into a definitive agreement or plan for a
Change in Control of the nature set forth in Section 7(b), (c) or (e) below (so
long as such Change in Control occurs within six months after the effective date
of such termination), then such amount shall be equal to          times
Employee’s annual base salary. Any amounts payable hereunder will be subject to
required withholdings, deductions, and tax reporting requirements.

 

  (c) Employee shall be eligible to receive a payout equal to Employee’s annual
target bonus percent established for the bonus year prior to the bonus year in
which Employee’s date of termination is effective (or such greater percent as
shall be designated by the Compensation Committee of the Company’s Board of
Directors from time to time) multiplied by Employee’s annual base salary in
effect as of the date of termination; provided, however, that if the effective
date of termination by the Company without Cause occurs (i) upon, or within two
years after, the occurrence of a Change in Control of the Company (as defined in
Section 7 below), or (ii) at the time of, or following, the entry by the Company
into a definitive agreement or plan for a Change in Control of the nature set
forth in Section 7(b), (c) or (e) below (so long as such Change in Control
occurs within six months after the effective date of such termination), then
such payout shall be equal to          times Employee’s annual target bonus
percent for the prior bonus year (or such greater percent as shall be designated
by the Compensation Committee of the Company’s Board of Directors from time to
time) multiplied by Employee’s annual base salary in effect as of the date of
termination. Any amounts payable hereunder will be subject to any required
withholdings, deductions, and tax reporting requirements.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this amendment
on the dates set forth below.

 

THE MOSAIC COMPANY By:  

 

  Its:  

 

Date:   May     , 2009

EXECUTIVE

 

 

[Executive]

Date:   May     , 2009